Title: To Thomas Jefferson from Isaac Neufville, 6 August 1804
From: Neufville, Isaac
To: Jefferson, Thomas


               
                  Sir,
                  Charleston South Carolina Augt. 6th. 1804.
               
               Death having put a period to the Sufferings of my revered and aged Parent, on the Evening of the 29th. ult.; it is with the utmost respect and diffidence, I offer myself to the Consideration of your Excellency, a Candidate to succeed him as Commissioner of the Loan Office for this state; embolden’d, in some degree, by assisting in the incipient Transactions, to the present Time, and humbly conceiving myself acquainted with the routine of the various duties of it.—
               In aid of this application, I beg leave to refer to the Treasurer of the United states, to whom I have the pleasure of being made known.—
               With the most respectful sentiments, I have the honor to be sir, Your Obedient Servant
               
                  
                     Isaac Neufville
                  
               
            